                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MATTHEW CATALIN GRAY,
    Plaintiff,

          v.                                          CIVIL ACTION N0.19-CV-4930

THE PUBLIC DEFENDERS
OF BUCKS COUNTY,
                                                                                FJLffi:_J
     Defendant.                                                                  NOV 2 O 2019
                                                                       e
                                                                           '.'.~.-r: !:!l\~!{Ml\\J c• . . .
                                                                                 _.       ~   , • ...,   '    ,
                                                                                                                     1,
                                                                                                                  ..,JI\

                                         MEMORANDUM                    ::-:                                  ;~i). l,:~rk

JONES, II, J.                                                                 NOVEMBER ,Id, 2019

          Plaintiff Matthew Catalin Gray, a prisoner at the Bucks County Correctional Facility, has

filed a civil rights Complaint pursuant to 42 U.S.C. § 1983 naming as a Defendant the Public

Defenders of Bucks County ("Defenders"). Gray seeks leave to proceed informapauperis. For

the following reasons, Gray will be granted leave to proceed informa pauperis and his

Complaint will be dismissed with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

I.        FACTS

          Gray asserts that from September 4, 2018 through October 17, 2019, the Defenders "have

been constantly ignoring any requests that [he] has made to speak with them [and] any request to

obtain [his] discovery packets" for his two criminal cases as well as a civil matter. (ECF. No. 1

at 11.) 1 Gray further avers that the Defenders have ignored documents and records he has

provided them via email or facsimile that "prove that ... 'victims' Lauren Ann Gray and Robert

Jay Gray have purposefully been giv[ing] the District Attorneys of Bucks County, more

specifically Assistant District Attorney, Eugene [Tsvilik] false information and untruthful




1
     The Court adopts the pagination assigned to the Complaint by the CM/ECF system.
state[ments] to law enforcement officials." (Id.) Gray further asserts that he was not informed

by the Defenders of the motion submitted by the district attorney requesting that he be evaluated

for competency and notes that he did not "give any authorization for anyone to speak on [his]

behalf." (Id at 13.) In sum, a review of the six handwritten pages attached to Gray's Complaint

indicate to this Court that Gray's claims against the Defenders are based solely upon his

dissatisfaction concerning their representation of him.

        As relief, Gray requests that the Defenders "undergo a full investigation" and seeks

"three million dollars for substantial emotional distress, endangering the welfare of a person,

mental and physical distress and constant violation of inmate rights while also not abiding by

attorney/client rights/privileges." (Id. at 4.)

II.     STANDARD OF REVIEW

        The Court will grant Gray leave to proceed in forma pauperis because it appears that he

is incapable of paying the fee to commence the civil action. 2 Accordingly, 28 U.S.C. §

l 915(e)(2)(B)(ii) requires the Court to dismiss the Complaint ifit fails to state a claim. 3 Whether


2
  Attached to Gray's Motion to Proceed In Forma Pauperis is a statement from Gray indicating
the steps he has taken to obtain a certified copy of his prisoner account statement. (ECF No. 4 at
4-5.) The statement also provides the Court with some information as to the current balance in
his institutional account. (Id) The Court will accept Gray's statement as substantial compliance
with28 U.S.C. § 1915(a)(2).

  However, as Gray is a prisoner, he will be obligated to pay the $350.00 filing fee in installments
in accordance with the Prison Litigation Reform Act. See 28 U.S.C. § l 915(b).

3
  The Complaint suggests that Gray's competency was called into question in state court. This
Court recognizes its obligation under Federal Rule of Civil Procedure l 7(c)(2) to protect an
"incompetent person who is unrepresented in an action." See Powell v. Symons, 680 F.3d 301
(3d Cir. 2012). However, the Court may still conduct a screening under § 1915(e) consistent
with Rule 17. See id. at 307 ("In the context of unrepresented litigants proceeding informa
pauperis, this inquiry [under Rule 17] would usually occur after the preliminary merits screening
under28 U.S.C. § 1915A or28 U.S.C. § 1915(e)(2)."); see also Himchakv. Dye, 684 F. App'x
249,252 (3d Cir. 2017) (per curiam) ("Because, as discussed below, we agree that the District
Court properly dismissed the complaint under the screening provisions, it did not abuse its
                                                  2
a complaint fails to state a claim under § 1915(e )(2)(B)(ii) is governed by the same standard

applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher

v. McCullough, 184 F .3d 236, 240 (3d Cir. 1999), which requires the Court to determine whether

the complaint contains "sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

Conclusory allegations do not suffice. Id The Court may also dismiss claims based on an

affirmative defense if the affirmative defense is obvious from the face of the Complaint. See Ray

v. Kertes, 285 F.3d 287,297 (3d Cir. 2002); see also McPherson v. United States, 392 F. App'x

938, 943 (3d Cir. 2010). As Gray is proceeding prose, the Court construes his allegations

liberally. Higgs v. Att'y Gen., 655 F.3d 333,339 (3d Cir. 2011).

III.    DISCUSSION

        "To state a claim under§ 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48 (1988).

        The law is settled that criminal defense attorneys, even those employed as public

defenders, are not state actors for purposes of§ 1983. See Polk Cty. v. Dodson, 454 U.S. 312,

325 ( 1981) ("[A] public defender does not act under color of state law when performing a

lawyer's traditional functions as counsel to a defendant in a criminal proceeding.") (footnote

omitted); Clark v. Punshon, 516 F. App'x 97, 99 (3d Cir. 2013) (per curiam) (noting that a court-




discretion by not appointing a guardian to protect Himchak's interests pursuant
to Fed. R. Civ. P. 17(c)."); Dangim v. FNU LNU, USA Law Enft, No. CV 16-0812 JB/SCY,
2017 WL 3149359, at *3 (D.N.M. June 2, 2017) (understanding Powell to convey that "a district
court may sua sponte dismiss a complaint under § 1915A or § 1915(e )(2) as frivolous, malicious,
or for failure to state a claim on which relief may be granted without first inquiring into a pro se
litigant's mental competency to represent himself or herself under rule 17(c )(2). ").


                                                   3
appointed attorney is not a state actor for purposes of§ 1983); Angelico v. Lehigh Valley Hosp.,

Inc., 184 F.3d 268, 277 (3d Cir. 1999) ("Attorneys performing their traditional functions will not

be considered state actors solely on the basis of their position as officers of the court."); Lewis v.

Mainer, No. 16-CV-1674, 2016 WL 10956506, at *5 (E.D. Pa. Aug. 23, 2016) (holding that

Defender Association is not state actor) (citing Polk); see also Allen v. Commonwealth of

Pennsylvania Common Pleas, 512 F. App'x 136, 137 (3d Cir. 2013) (finding no arguable basis to

challenge the district court's decision that Defender Association is not a state actor). Thus, the

Court must dismiss Gray's claims against the Public Defenders of Bucks County pursuant to 28

U.S.C. § I 915(e)(2)(B)(ii) for failure to state a plausible claim.

IV.     CONCLUSION

        For the foregoing reasons, the Court will grant Gray leave to proceed informa pauperis

and dismiss his Complaint against the Federal Defenders of Bucks County with prejudice for

failure to state a claim upon which relief may be granted. 4 An a




4
 The Complaint is dismissed with prejudice since any amendment of a claim based upon the
Public Defenders of Buck County's representation of Gray would be futile.
                                                   4
